DETAILED ACTION
	This office action is in response to the election and corresponding claim amendment filed on August 23, 2022.  In accordance with this amendment, original (method) claim 14 has been amended to depend from independent claim 1.
	Claims 1-15 are pending, with claim 1 as the sole remaining independent claim. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on August 23, 2022 is acknowledged.  Further, Applicant has amended original claim 14 (which was an independent method claim) in order to depend from independent claim 1 of Group I.  Accordingly, the Examiner agrees to withdraw the restriction between Groups I and II because they now all include only one independent claim.  Claims 14-15 have been rejoined with Group I, and are examined herein on the merits.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 30, 2021 and May 14, 2020, have been considered and made of record (note attached copy of forms PTO-1449).  However, please note that the Japanese NPL reference to Sakuma (#1 in the IDS dated on May 14, 2020) has not been considered because this NPL is in Japanese without an English translation.  If Applicant’s wishes the Examiner to consider such Sakuma NPL document, a proper (at least machine) translation must be submitted with a new IDS.

Claim Objections
The following section is not a formal objection to the claims but merely an Examiner’s comment.  Claims 1-15 should be carefully and thoroughly reviewed as they appear to be translations from a Japanese document into English.  Applicant should also address any comments (if appropriate) from Sections 1.2, 1.21, 1.22, 1.3 -1.10 from the Search Opinion (see PTO-892 attached herein).  Appropriate correction is required if any awkward language or typos are uncovered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlerding et al. NPL “Resonance-Enhanced Raman Spectroscopy on Explosives Vapor at Standoff Distances.”
Further, the attached Supplementary European Search Report (cited in the PTO-892 form as reference U).  The Examiner fully incorporates, and agrees with, the logic and rationale from this EP Search Opinion in Sections 2.1, 2.2, 2.3, and 2.4.  
Regarding independent claim 1, Ehlerding et al. NPL teaches (ABS; Intro; Entire Document) a remote substance identification device (pg. 1, col. 1, lines 3-5) comprising: a laser device including an oscillator that emits a laser beam of a particular wavelength (Nd:YAG laser at 1064 nm); a light collecting-detecting device (Fig. 1(a) and 1(b)) that collects and detects resonance Raman-scattered light from an indoor or outdoor irradiated space (indoor and outdoor light collection); wherein the remote substance identification device further comprises a wavelength conversion device that converts a wavelength of the laser beam emitted from the laser device into a plurality of different wavelengths and that emits laser beams of the different wavelengths to the irradiated space (pg. 3, col. 1, line 3; and pg.4, col. 1, lines 18-20), the oscillator is an oscillator oscillating the laser beam in a wavelength range longer than an ultraviolet range (Nd: YAG at 1064 nm), the wavelength conversion device includes a first output system that converts the laser beam oscillated from the oscillator into a laser beam of shorter wavelength and outputs the converted laser beam, and a second output system that converts the laser beam output from the first output system into a laser beam of shorter wavelength in the ultraviolet range and outputs the converted laser beam (pg. 3, col. 1, line 3; the 3rd harmonic generator can be labeled as the 1st output system; while the OPO can be labeled as the 2nd output system; see EP section 2.1). 
Regarding independent claim 1, Ehlerding et al. NPL does not expressly and exactly teach the “processor that identifies an irradiated object present in the irradiated space on the basis of a result detected by the light collecting-detecting device” and that such a processor being “able to identify the irradiated object on the basis of resonance Raman- scattered light attributable to the laser beam output from the second output system.”  
However, the same logic and rationale applies herein from the European Search Opinion regarding the context of Ehlerding NPL:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice from the base prior art of Ehlerding NPL (as D1) to use particular processor and control means for the spectroscopic application of the device of the prior art because Applicant has not disclosed that using such features of the processor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Ehlerding NPL to perform equally well with such a processor as enumerated with the intended functional usage thereof because these claim terms would have been easily recognized and integrated into the base device of Ehlerding NPL to accomplish the results for detected resonance Raman-scattering signals off of the remote sample.  Therefore, it would have been an obvious matter of common skill and design choice to modify Ehlerding NPL to obtain the invention as specified in claim 1.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Ehlerding NPL, standing alone.
Regarding further dependent claims 2, 8, and 10-13, see the comments in the European Search Opinion in Section 2.4, which are incorporated herein.

Claims 1-3, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. NPL “Stand-off Detection of explosives vapors by Resonance enhanced Raman Spectroscopy.”
Further, the attached Supplementary European Search Report (cited in the PTO-892 form as reference U).  The Examiner fully incorporates, and agrees with, the logic and rationale from this EP Search Opinion in Sections 2.1, 2.2, 2.3, and 2.4.  
Regarding independent claim 1, Johansson et al. NPL teaches (ABS; Intro; Entire Document) a remote substance identification device comprising: a laser device including an oscillator that emits a laser beam of a particular wavelength; a light collecting-detecting device that collects and detects resonance Raman-scattered light from an indoor or outdoor irradiated space; wherein the remote substance identification device further comprises a wavelength conversion device that converts a wavelength of the laser beam emitted from the laser device into a plurality of different wavelengths and that emits laser beams of the different wavelengths to the irradiated space, the oscillator is an oscillator oscillating the laser beam in a wavelength range longer than an ultraviolet range, the wavelength conversion device includes a first output system that converts the laser beam oscillated from the oscillator into a laser beam of shorter wavelength and outputs the converted laser beam, and a second output system that converts the laser beam output from the first output system into a laser beam of shorter wavelength in the ultraviolet range and outputs the converted laser beam (the 3rd harmonic generator can be labeled as the 1st output system; while the OPO can be labeled as the 2nd output system; see EP section 2.1). 
Regarding independent claim 1, Johansson et al. NPL does not expressly and exactly teach the “processor that identifies an irradiated object present in the irradiated space on the basis of a result detected by the light collecting-detecting device” and that such a processor being “able to identify the irradiated object on the basis of resonance Raman- scattered light attributable to the laser beam output from the second output system.”  
However, the same logic and rationale applies herein from the European Search Opinion regarding the context of Johansson et al. NPL:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Accordingly, at the time of the effective filing of the current application, it would have been an obvious matter of common skill and design choice from the base prior art of Johansson et al. NPL (as D2) to use particular processor and control means for the spectroscopic application of the device of the prior art because Applicant has not disclosed that using such features of the processor provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Johansson et al. NPL to perform equally well with such a processor as enumerated with the intended functional usage thereof because these claim terms would have been easily recognized and integrated into the base device of Johansson et al. NPL to accomplish the results for detected resonance Raman-scattering signals off of the remote sample.  Therefore, it would have been an obvious matter of common skill and design choice to modify Johansson et al. NPL to obtain the invention as specified in claim 1.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Johansson et al. NPL, standing alone.
Regarding further dependent claims 2, 3, 8, and 10-15, see the comments in the European Search Opinion in Sections 2.3 and 2.4, which are incorporated herein.

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlerding et al. NPL “Resonance-Enhanced Raman Spectroscopy on Explosives Vapor at Standoff Distances”, and further in view of Hallen NPL (for claim 4), Chadwick NPL (for claim 5), Kliner NPL (for claims 6-7), and Butt NPL (for claim 9).
Regarding independent claim 1, this claim is found obvious over Ehlerding et al. NPL as fully addressed above in section (11).
Regarding further dependent claims 4-7 and 9, there is no express and exact teaching for those dependencies in the Ehlerding reference.  
However, each of the missing limitations is found in Hallen NPL (for claim 4), Chadwick NPL (for claim 5), Kliner NPL (for claims 6-7), and Butt NPL (for claim 9).  Note the Search Opinion for these claims.  
Since Ehlerding and Hallen/Chadwick/Kliner/Butt are all from the same field of endeavor, the purposes disclosed by Hallen/Chadwick/Kliner/Butt would have been recognized in the pertinent art of Ehlerding.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Hallen/Chadwick/Kliner/Butt, for these missing limitations, using the same logic and rationale as enumerated in the European Search Opinion, in the device of Ehlerding to improve optical coupling efficiency and effectiveness of the collection and detection tool.  Note Section 2.4 from the EP Search Opinion regarding all such dependent claims for the obviousness thereof.  See also KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, the dependent claims 4-7 and 9 would have been obvious over Ehlerding and further in view of Hallen/Chadwick/Kliner/Butt (for claim 4, claim 5, claims 6-7, and claim 9).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, B, and N:

-Reference A to Hunter ‘512 is pertinent to differential excitation of an object with raman spectroscopy in which UV light can be used. 
-Reference B to Spuler ‘526 is pertinent to a LIDAR system using backscatter of aerosol with a provided Nd:YAG laser and stimulated wavelength shifter.
-Reference N to Menzfeld WO ‘998 is pertinent to a compact spectrometer with excitation light and movable dispersive element to detect/collect light from a sample.

Applicant’s cooperation is requested to amend substantial structural features into sole pending independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 22, 2022